The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “vacuum cleaner system” in Claims 1-19, “portable power module” in Claims 1, 5-7, 9, 10, 12-15, and 19, “first dirt management system” in Claims 1-6, 9-11, 14, 18, and 19, “second dirt management system” in Claims 1, 9, 10, 12, 14, 18, and 19, “gravity feed system” in Claim 4, “input unit” in Claim 9, and “identifying unit” in Claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yonkers et al. US 3,079, 626 (hereafter Yonkers et al.) in view of design choice.

Regarding Claim 1, Yonkers et al. teaches:
1. (Currently Amended) A cordless wet and dry stick vacuum cleaner system (combination electric vacuum cleaner and floor scrubber, Title), comprising: 
a portable power module (power unit 1) comprising an airflow generator (electric motor 9 with impeller 12), a battery (see discussion below), and control circuitry (snap switch 27); 
a first dirt management system (floor scrubber 3) for processing a wet vacuumed flow and separating and collecting vacuumed liquid (in tank 31b), wherein the first dirt management system is for attachment to the portable power module (using catch 35 and hinge bracket 30), and wherein the portable power module delivers suction for the first dirt management system (between power unit 1 and nozzle 61, Figures 7 and 8); 
a first, wet, vacuum nozzle (nozzle 61) for attachment to the first dirt management system (Figures 7 and 8); 
a second dirt management system (vacuum cleaner unit 2) for processing a dry vacuumed flow and collecting vacuumed dirt (in tank 31a), wherein the second dirt management system is for attachment to the portable power module (using catch 35 and hinge bracket 30), and wherein the portable power module delivers suction for the second dirt management system (between power unit 1 and suction nozzle 37, Figures 5 and 6); and 
a second, dry, vacuum nozzle (suction nozzle 37) for attachment to the second dirt management system (Figures 5 and 6). 
 
Yonkers et al. discloses a vacuum cleaner with a power module (power unit 1) that is connectable to either a wet dirt management system or a dry dirt management system.  Yonkers et al. discloses an AC power source through plug 26 rather than a battery.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to modify the vacuum cleaner to include a battery with the motivation to allow the device to operate cordlessly, since it appears that the invention would perform equally as well with either AC or battery power provided to the power module.

Regarding Claim 2, Yonkers et al. teaches:
2. (Currently Amended) The vacuum cleaner system of claim 1, wherein the first dirt management system (floor scrubber 3) comprises a clean water reservoir (cavity in tank 31b below the pail 62 for holding water and detergent mix that is released through discharge port 64, Figure 8).  

Regarding Claim 3, Yonkers et al. teaches:
3. (Currently Amended) The vacuum cleaner system of claim 2, wherein the first dirt management system (floor scrubber 3) further comprises a waste water reservoir (pail 62).  

Regarding Claim 4, Yonkers et al. teaches:
4. (Currently Amended) The vacuum cleaner system of claim 3, wherein the first dirt management system (floor scrubber 3) further comprises a gravity feed system for delivering water (released through discharge port 64, Figure 8) to the first vacuum nozzle (nozzle 61).  

Regarding Claim 8, Yonkers et al. teaches:
8. (Currently Amended) The vacuum cleaner system of claim 1and wherein the motor comprises a bypass motor (with openings 10 for air that bypasses and cools the motor, Figure 3). 
 
Regarding Claim 18, Yonkers et al. teaches:
18. (New) The vacuum cleaner system of claim 1, wherein the first dirt management system (floor scrubber 3) and the first, wet, vacuum nozzle are separate pieces, and wherein the second dirt management system (vacuum cleaner unit 2) and the second, dry, vacuum nozzle are separate pieces.  

Regarding Claim 19, Yonkers et al. teaches:
19. (New) The vacuum cleaner system of claim 1, wherein the first dirt management system (floor scrubber 3) and the first, wet, vacuum nozzle (nozzle 61) is a single piece suitable to be attached to the portable power module (power unit 1), and wherein the second dirt management system (vacuum cleaner unit 2) and the second, dry, vacuum nozzle (suction nozzle 37) is a single piece suitable to be attached to the portable power module.  

	Yonkers et al. discloses a vacuum cleaner with a power module (power unit 1) that is connectable to either a wet dirt management system or a dry dirt management system.  Yonkers et al. discloses the floor scrubber 3 and nozzle 61 as separate parts and discloses the vacuum cleaner unit 2 and suction nozzle 37 as separate parts.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to form the cited parts as a single piece with the motivation to reduce the number of parts and keep the user assembly simplified, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yonkers et al. US 3,079, 626 (hereafter Yonkers et al.) in view of Sekijima JP 2004-351191 (hereafter Sekijima).

Regarding Claim 5, Yonkers et al. teaches:
5. (Currently Amended) The vacuum cleaner system of claim 3, wherein the first dirt management system (floor scrubber 3) further comprises a pump for delivering water to the first vacuum nozzle, and wherein the pump uses power coupled from the portable power module (see discussion below).  

Yonkers et al. discloses a vacuum cleaner with a power module (power unit 1) that is connectable to either a wet dirt management system or a dry dirt management system.  Yonkers et al. discloses the release of water through gravity though a discharge port 64.  Yonkers et al. does not disclose the use of a pump powered by the power module for delivering water or heated to deliver steam.   The reference Sekijima discloses a pump 13a powered a battery 571 for delivering water to a steam generator 13c and onto the floor surface.  It would have been an obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Yonkers et al. device to include a powered pump for delivering water to the first vacuum nozzle with the motivation to spray the water in a desired pattern to increase the distribution surface area to improve the cleaning efficiency. 

Regarding Claim 6, Yonkers et al. teaches:
6. (Currently Amended) The vacuum cleaner system of claim 3, wherein the first dirt management system (floor scrubber 3) further comprises a water heater and a pump for delivering steam to the first vacuum nozzle, and wherein the pump and the water heater use power coupled from the portable power module (see discussion below).  

Yonkers et al. discloses a vacuum cleaner with a power module (power unit 1) that is connectable to either a wet dirt management system or a dry dirt management system.  Yonkers et al. discloses the release of water through gravity though a discharge port 64.  Yonkers et al. does not disclose the use of a pump powered by the power module for delivering water or heated to deliver steam.   The reference Sekijima discloses a pump 13a powered a battery 571 for delivering water to a steam generator 13c and onto the floor surface.  It would have been an obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Yonkers et al. device to include a powered pump for delivering water to steam generator and then to the first vacuum nozzle with the motivation to deliver steam in a desired pattern to improve the ability to sanitize the floor surface. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yonkers et al. US 3,079, 626 (hereafter Yonkers et al.) in view of Conrad US 10,537,216 (hereafter Conrad).

Regarding Claim 7, Yonkers et al. teaches:
7. (Currently Amended) The vacuum cleaner system of claim 1

Yonkers et al. discloses a vacuum cleaner with a power module (power unit 1) that is connectable to either a wet dirt management system or a dry dirt management system.  Yonkers et al. does not disclose the use of a powered suction nozzles.   The reference Conrad discloses a power coupler 1050 for supplying power to a power brush roller or other electrical device of an accessory tool.  It would have been an obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Yonkers et al. device to include a power coupling to a powered vacuum nozzle with the motivation to improve the debris collecting efficiency. 

Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with wet and dry capability.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.